        Case 2:02-cr-00279-JAD-VCF Document 117 Filed 01/21/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:02-cr-00279-JAD-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6                                                           ECF No. 115
     WILLIAM TELLEZ,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation, IT IS THEREFORE ORDERED that the
11   revocation hearing currently scheduled for Monday, February 1, 2020, at 1:30 p.m., be
12   vacated and continued to March 1, 2021 at 10:00 a.m.
13
14       DATED this 21st day of January, 2021.
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
